internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-116063-99 date date distributing controlled acquiring a state w state x f g business d a date e b c d this responds to a request dated date submitted on your behalf by your authorized representative that we supplement our letter_ruling dated date plr-252563-96 ltr the prior ruling regarding certain federal_income_tax consequences of a series of transactions which included the distribution of all of the outstanding capital stock of controlled by distributing to a the prior ruling held inter alia that the distribution qualified as a tax-free distribution under sec_355 of the internal_revenue_code except as modified herein all facts and representations set forth in the plr-116063-99 prior ruling are still valid additional information was submitted in a letter dated date distributing a state w corporation is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing operates as a holding_company and is engaged through various subsidiaries in the operation of a diverse group of businesses a a general_partnership owns all of the outstanding distributing voting common_stock the partners of a are five trusts the beneficiaries of the five trusts are descendants and spouses of descendants of f who is deceased also individual g and three trusts own all of the outstanding distributing nonvoting preferred_stock controlled a state x corporation is an accrual basis calendar-year taxpayer and is the common parent of an affiliated_group_of_corporations engaged in business d controlled has a shares of common_stock outstanding which represents the only class of controlled’s outstanding_stock as a result of a distribution of the stock of controlled by distributing to its sole shareholder a on date e a currently owns all of the outstanding_stock of controlled acquiring a state x corporation is an accrual basis calendar-year taxpayer and is the common parent of an affiliated_group_of_corporations acquiring is a publicly_held_corporation whose shares are traded in the over-the-counter market and are quoted on the national association of securities dealers automated quotation system nasdaq in connection with obtaining the prior ruling controlled represented that it intended to engage in an ipo of its common_stock within three years after the date on which distributing distributed the controlled stock to a see representation bn in the prior ruling moreover representation bo in the prior ruling provides in accordance with revproc_96_39 1996_3_irb_11 distributing would control controlled immediately before the spin-off for purposes of sec_355 if controlled’s outstanding_stock at that time were deemed to include the shares later sold to the public in controlled’s ipo and also to include the shares which were purchased or which could be purchased by controlled’s management through exercise of employee stock_options granted to management in replacement of the current cash bonus plans counting for this purpose options exercised on or before the date of the ipo and unexercised options outstanding whether or not then exercisable on the date of the ipo it is now proposed that instead of an ipo controlled will merge with and into acquiring in accordance with state x law with acquiring surviving in a transaction intended to qualify as a reorganization under sec_368 the merger under the terms of the merger agreement a the sole shareholder of controlled will receive b shares of acquiring stock as the merger consideration in exchange for all of its controlled stock a will receive no other consideration in exchange for all of its plr-116063-99 controlled stock under the merger agreement each of the c outstanding management stock_options to purchase one share of controlled common_stock will be converted into an option to purchase d shares of acquiring common_stock the total number of options held by each management option holder will be rounded up to the nearest whole share after applying the foregoing conversion ratio the merger will occur within three years of date e representation bo in the prior ruling is deleted distributing and controlled make the following representations in connection with the proposed transaction a b c d the transactions described in the prior ruling in paragraphs i through ix and xi were carried out in all material respects as described in the prior ruling the prior ruling_request and the exhibits and supplements thereto representations bg and bi in the prior ruling concerning inter alia the shareholders lack of intention to dispose_of their stock and controlled’s intention to merge with another company respectively were correct at the time of the spin-off and prior thereto the distribution was not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons would acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled for the time period commencing two years before the spin-off distribution of controlled stock and ending two years after the spin-off distribution of such stock there will not have been any direct or indirect transfers or acquisitions of a percentage of controlled’s stock or of the stock of acquiring controlled’s successor and there will not exist any agreement understanding arrangement or substantial negotiations with regard to the stock of controlled or acquiring which stock when added to i shares purchased or which could be purchased by controlled’s management or the management of its successor acquiring through the exercise of all employee stock_options granted or authorized to be granted to management and ii all other outstanding shares of acquiring other than those owned by a would result in a’s failing to own more than percent of x the total combined voting power of all classes of stock entitled to vote or y the total value of the shares of all classes of stock of acquiring so as to cause the spin-off distribution of controlled stock to be presumed to be a transaction described in sec_355 e the merger of controlled with and into acquiring will qualify as a reorganization within the meaning of sec_368 of the code plr-116063-99 based on the information submitted and the representations set forth above we hold as follows representation bn and step x in the prior ruling will be deemed satisfied upon completion of the proposed transaction involving the merger of controlled with and into acquiring an unrelated publicly-held corporation more than percent of whose outstanding_stock will be owned by a notwithstanding any change or additions in facts or representations as discussed herein and provided that the merger qualifies as a reorganization within the meaning of sec_368 rulings through of the prior ruling remain in full force and effect except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion was requested and no opinion is expressed as to the effect if any of the above described changes on rulings through of the prior ruling this supplemental ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this supplemental ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is consummated under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by senior technician reviewer branch
